Citation Nr: 1422404	
Decision Date: 05/19/14    Archive Date: 05/29/14

DOCKET NO.  10-46 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for residuals of a fracture to the left thumb.

2.  Entitlement to service connection for headaches.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Gielow, Counsel


INTRODUCTION

The Veteran had active service from June 1992 to March 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Board notes that the Veteran's original service-connection claim for headaches was denied in a June 1995 rating decision.  Generally, once an issue is finally denied, it may be reopened upon the submission of new and material evidence.  However, after the June 1995 rating decision, relevant official service department records that existed but had not been associated with the claims file were received in October 2010.  Specifically, the RO later obtained his service personnel records, which contained additional information regarding the Veteran's discharge from the Navy for disability.  Accordingly, the Board will reconsider the claim on the merits.  See 38 C.F.R. § 3.156(c)(i) (2013).

The issues of entitlement to a disability rating in excess of 20 percent for residuals of a fracture to the left thumb and entitlement to TDIU prior to November 26, 2010, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A pre-existing disorder of headaches was not noted on the Veteran's examination upon enlistment into service.  The evidence does not clearly and unmistakably show that a headache disability pre-existed service; the Veteran is presumed to have entered service in sound condition.

2.  Resolving doubt in the Veteran's favor, his headaches were incurred during service.

3.  Resolving doubt in the Veteran's favor, from November 26, 2010, the Veteran's service connected disabilities prevented him from securing or following substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for headaches have been met.  38 U.S.C.A. §§ 1110, 1111 (West 2002); 38 C.F.R. § 3.303 (2013).

2.  From November 26, 2010, the criteria for entitlement to TDIU on a schedular basis have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.16(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

With regard to the issues decided herein, to the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran given the favorable nature of the Board's determinations.

II.  Service Connection for Headaches

Service connection is established where a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).  Establishing entitlement to service connection for a disability on a direct basis generally requires evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004).

Further, the law provides that "every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service."  38 U.S.C.A. § 1111(West 2002).  When no preexisting medical condition is noted upon entry into service, a veteran is presumed to have been sound.  
38 U.S.C.A. § 1111.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that a disability was both preexisting and not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The Secretary may rebut the second prong of the presumption of soundness through demonstrating, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or (2) any increase in disability was due to the natural progression of the condition.  Quirin v. Shinseki, 22 Vet. App. 390, 397 (2009) (citing Wagner, 370 F.3d at 1096); see also Horn v. Shinseki, 25 Vet. App. 231 (2012).

Once the presumption of soundness is applied, if the Secretary is unable to rebut the presumption, the disease or injury that manifested in service is deemed incurred in service, such that the second element of service connection is established.  Gilbert v. Shinseki, 26 Vet. App. 48, 52-53 (2012).  Even if an injury or disease is deemed incurred in service by virtue of the presumption of soundness (or found to be actually incurred in service), a veteran still must establish that he has a current disability that is related to the in-service injury or disease.  Id. at 53; Holton v, Shinseki, 557 F.3d 1362, 1367 (Fed. Cir. 2009) ("The presumption of soundness . . . does not relieve the veteran of the obligation to show the presence of a current disability and to demonstrate a nexus between that disability and the in-service injury or disease or aggravation thereof.").  Moreover, that nexus determination is based on a weighing of the evidence by the preponderance of the evidence standard.  Gilbert, 26 Vet. App. at 53 (2012) (explaining that "the Board is not circumventing the 'clear and unmistakable evidence' standard of the presumption of soundness by employing the 'preponderance of the evidence' standard for its nexus determination").

After reviewing the evidence of record, the Board notes that the Veteran has a current disorder manifested by headaches.  See e.g. October 2009 VA examination (diagnosing a combination of tension and vascular headaches) and numerous private treatment records (referencing headaches with migraine symptoms).  Furthermore, a review of service treatment records reflects that the Veteran was treated in service for headaches in the occipital area, diagnosed as tension headaches, in July 1992.  He also complained of severe headaches after a head injury when he was struck in the right forehead in November 1993.  Thus, the evidence sufficiently demonstrates the first two elements necessary for a grant of service connection, that of a current disability and an in-service injury or event.

Turning to the third element, that of a nexus to service, the Board recognizes that there is a negative VA examiner's opinion of record that states that "it is less likely as not that these headaches are connected to [the Veteran's] military service."   See October 2009 VA examination report.  Specifically, the examiner explained that the Veteran's headaches are unrelated to an April 1994 in-service motor vehicle accident as claimed by the Veteran because "[t]he record indicates that he has had headaches before the car accident."  However, as will be explained below, while the opinion may indicate a lack of a relationship to the documented April 1994 motor vehicle accident, the opinion is in fact favorable to the Veteran because it nonetheless still indicates an in-service incurrence of his headache disorder.  

The Board finds it significant that no pre-existing disorder of headaches was noted on the Veteran's examination upon enlistment into service.  Therefore, the presumption of soundness is for application.  As stated above, when no pre-existing medical condition is noted upon entry into service, a veteran is presumed to have been sound, and the burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that a disability was both preexisting and not aggravated by service.  In this case, the Board simply cannot conclude that the evidence clearly and unmistakably establishes a headache disorder pre-existed service; there are no medical records or any other indications in the record that the Veteran was diagnosed with any pre-service condition related to headaches.  Thus, the evidence is simply insufficient to rebut the high evidentiary burden for showing that a disability in fact was pre-existing at the time he entered service.

Because the presumption of soundness cannot be rebutted, the Veteran is presumed to have entered into service without a headache disability.  Therefore, the fact that the Veteran was treated for and diagnosed with tension headaches in service suggests that the disability had its onset in service.  Significantly, a nexus is further supported by the fact that the Veteran was diagnosed with "headaches, post trauma" in an April 1995 VA examination, merely one month after discharge from service.  Moreover, a review of private treatment records reflects the Veteran's longstanding complaints of headaches.  In this case, the above evidence is sufficient to demonstrate that the Veteran's headaches had their onset in service.  Accordingly, the third element needed to establish service connection, a nexus between active duty service and current complaints, has been satisfied.

For the reasons explained above, the Veteran's claim for service connection for headaches is granted.

III.  Total Disability Rating Based Upon Individual Unemployability

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2013).  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  See 38 C.F.R. §§ 3.340(a)(1), 4.15 (2013).  A TDIU rating may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.340, 3.341, 4.16(a).  Rating boards should refer to the Director of the Compensation and Pension Service for extra-schedular consideration all cases of veterans who are unemployable by reason of service connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a).  38 C.F.R. § 4.16(b).  

In Faust v. West, 13 Vet. App. 342 (2000), the U.S. Court of Appeals for Veterans Claims defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income.  In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a veteran is entitled to TDIU is whether his or her service-connected disabilities alone are of sufficient severity to produce unemployability.  The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 326, 331-32 (1991).  Further, in determining whether the Veteran is entitled to a TDIU rating, neither non-service-connected disabilities nor advancing age may be considered.  38 C.F.R. § 4.19 (2013).

In the present case, for the time period on appeal since November 26, 2010, the Veteran meets the threshold minimum percentage criteria in 38 C.F.R. § 4.16(a) for consideration of TDIU on a schedular basis.  His cervical spine disability has been rated as 60 percent disabling, and his left thumb fracture residuals have been rated 20 percent disabling, for a combined disability evaluation of 70 percent since November 26, 2010.  

After carefully reviewing the entire claims file, the Board finds that a grant of TDIU on a schedular basis is warranted because the evidence demonstrates that the Veteran is prevented from securing or following substantially gainful employment due to his service-connected disabilities.  Here, there are several conflicting opinions of record on whether the Veteran's service connected disabilities alone are severe enough to preclude the obtainment and maintenance of substantially gainful employment.   Initially, VA obtained a positive opinion in an October 2011 VA examination of the cervical spine, wherein the examiner stated that the Veteran's cervical spine condition impacts his ability to work and explained that he "[h]as not worked since 2002 due to neck pain."  Thereafter, VA sought an addendum opinion in May 2012 that found that, although his service-connected neck and thumb disabilities "would prevent him from performing the physical tasks and wide range of motion required by physical jobs . . . [i]t is less likely as not, however, that he would be prevented from obtaining and maintain more sedentary employment in a clerical or service related field.  He can sit and lift light items and could answer a telephone and type."  Then, in March 2013, the Veteran submitted an opinion from his private physician that indicated that the Veteran experienced chronic, progressive back/neck pain with extended sitting or standing and that his disabilities-including muscle fatigue/pain in the neck area-required him to lie down during the day.  It was estimated that the Veteran could "rarely" carefully handle objects and/or handle with fingers.  Notably, the private physician explained there is no other work he could do given his skills and disability/impairment because he has "not [been] given professional training" and only has the training he received in the military, law, and fire-fighting.  

After carefully weighing these opinions, the Board concludes that there is no adequate basis to reject the evidence and medical opinions of record that are favorable to the Veteran.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22, 26 (1998).  Rather, it appears the negative VA opinion of May 2012 that the Veteran could perform sedentary employment, such as clerical or service-related work, is undermined by the demonstrated lack of training in non-physical employment fields and inability to manipulate/handle objects with fingers noted in March 2013.  Furthermore, to the extent that the Veteran's nonservice-connected back may play also a part in the Veteran's current disability picture, the Board is precluded from considering this in its analysis, and, in any event, the positive October 2011 VA opinion identified neck pain as the reason why he stopped working in 2002.  

Having resolved doubt in the Veteran's favor, the Board finds that it has been sufficiently demonstrated that he is unable to secure or follow a substantially gainful occupation solely as a result of his service-connected disabilities from November 26, 2010.  Accordingly, TDIU on a schedular basis from November 26, 2010, is granted.


ORDER

Service connection for headaches is granted.

From November 26, 2010, TDIU on a schedular basis is granted.


REMAND

With respect to the remaining claims, a remand is necessary for additional development.

As an initial matter, it appears there are potentially relevant records that have not been associated with the claims file.  In a June 2009 VA examination, the Veteran reported that he had previously underwent a course of physical therapy with regard to the left thumb with no relief; a June 2003 examination references an August 2002 orthopedic evaluation by the South Carolina Vocational Rehabilitation Department; and VA treatment records noted that the Veteran was on state medical retirement.  However, a review of the paper file and electronic record do not include these outstanding and potentially relevant records [it is parenthetically acknowledged that there are VA physical therapy notes pertaining to left wrist carpel tunnel syndrome, a nonservice-connected disability, and these do not appear to involve his left thumb].  Accordingly, on remand, the AOJ should request that the Veteran provide a VA Form 21-4142 (Authorization and Consent to Release Information to the Department of Veterans Affairs) to obtain these or any other relevant outstanding private medical records.  As the file also references that the Veteran received a favorable decision by the Office of Workers' Compensation, any relevant, and non-duplicative records should also be obtained on remand from this Federal agency.

Furthermore, for the time period prior to November 26, 2010, the Veteran currently does not qualify for schedular consideration of TDIU under § 4.16(a).  Accordingly, the Board must consider whether he is entitled to TDIU on an extraschedular basis under § 4.16(b) prior to November 26, 2010, if his disabilities, which include the remanded claim for a higher rating for the left thumb and now also include headaches, do not exceed the limits set forth by regulation under § 4.16(a).   Importantly, however, the Board may not assign an extraschedular rating in the first instance.  Thus, upon remand, if the Veteran's disabilities are determined not to meet the schedular criteria, the AOJ must first refer the issue of entitlement to TDIU on extraschedular basis prior to November 26, 2010, to the Director of Compensation and Pension Service so that the Board may later proceed to enter a final appellate decision on extraschedular entitlement.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file any non-duplicative records from the Office of Workers' Compensation.  All attempts to secure this evidence must be documented in the claims file.  If such records are unavailable, the claims file should be clearly documented to that effect, and the Veteran must be notified of any inability to obtain these records in accordance with 
38 C.F.R. § 3.159(e).

2.  Following receipt of any necessary authorization and any needed identifying information, obtain and associate with the claims file non-duplicative records relating to the Veteran's reported physical therapy with regard to the left thumb, records from the South Carolina Vocational Rehabilitation Department, and records relating to his state medical retirement.  For private records, two attempts should be made unless a formal finding can be made that a second request for such records would be futile.  If such records are unavailable, the claims file should be clearly documented to that effect, and the Veteran must be notified of any inability to obtain these records in accordance with 38 C.F.R. § 3.159(e).

3.  After accomplishing the development requested in steps (1) and (2), and if the Veteran's service-connected disabilities, which now include headaches, do not meet the schedular criteria set forth under 38 C.F.R. § 4.16(a) prior to November 26, 2010, refer this matter to the Director of Compensation and Pension Service pursuant to the provisions of 38 C.F.R. § 4.16(b) for consideration of whether an extraschedular rating on the basis of TDIU is warranted prior to November 26, 2010.

4.  Thereafter, readjudicate the issues of entitlement to a disability rating in excess of 20 percent for residuals of a fracture to the left thumb and entitlement to TDIU on an extraschedular basis prior to November 26, 2010.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2013).



______________________________________________
TANYA A. SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


